 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA DEL REFUJIO ANDRADE,                        No. 1:18-cv-01209-DAD-SAB
12                       Plaintiff,
13           v.                                         ORDER REMANDING ACTION TO THE
                                                        STANISLAUS COUNTY SUPERIOR COURT
14    COSTCO WHOLESALE                                  OF CALIFORNIA,
      CORPORATION and DOES 1 to 30,
15    inclusive,                                        (Doc. No. 15)
16                       Defendants.
17

18          On October 16, 2018, the parties stipulated to remand of this action to the Stanislaus

19   County Superior Court. (Doc. No. 15.) Accordingly, and pursuant to the parties’ stipulation, this

20   action is remanded and the Clerk of the Court is directed to close this case.

21   IT IS SO ORDERED.
22
        Dated:     October 18, 2018
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       1
